Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claim 3 has been cancelled.
2.	Claims 1-2, 4-13 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 8. 
4.          As claim 1 the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring device configured to measure an outer shape of a metal plate containing a magnetic body, comprising a stage on a front face of which the metal plate is set; a plurality of magnets configured to generate magnetic force received by the metal plate on a back face side of the stage; to acquire an image of the metal plate that receives the magnetic force; and  to control positions at which the magnetic force is generated, wherein the controller controls the positions at which the magnetic force is generated by moving at least one of the plurality of magnets from a center portion of the metal plate toward an end portion of the metal plate on the back face side of the stage; in combination with the rest of the limitations of claim 1.
5.          As claim 8 the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring method for measuring an outer shape of a metal plate containing a magnetic body, the method comprising in sequence all the steps from (a) to (d); in combination with the rest of the limitations of claim 8.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 23, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877